     6:21-cv-00007-JWD Document 33 Filed in ED/OK on 05/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

ELIZABETH ANN RICE, an individual                 )
of Pontotoc County, Oklahoma,                     )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )       Case No. 21-CV-00007-JWD
                                                  )
LIFE INSURANCE COMPANY OF                         )
NORTH AMERICA (“LINA”), a foreign                 )
(not Oklahoma-based) insurer duly registered      )
to do (and in fact doing) business throughout     )
the State of Oklahoma at all times relevant       )
hereto,                                           )
                                                  )
                     Defendant.                   )

                                         ORDER

       Before the Court is Defendant’s Notice of Filing of the Administrative Record

Under Seal [Doc. No. 31] and Defendant’s Administrative Record Filed Under Seal

[Doc. No. 32] filed on May 18, 2021. The Court’s Scheduling Order [Doc. No. 30 ¶ 1]

ordered that the deadline to file the administrative record expired on May 14, 2021. The

Scheduling Order also provides that “[u]nder Federal Rule of Civil Procedure 16(b)(4),

the Scheduling Order may be modified only for good cause and with the judge’s

consent.” [Id. at 3]. Defendant has not sought leave to modify the Scheduling Order or to

file the administrative record out of time. Thus, the untimely filing of the administrative

record is in violation of the Court’s Scheduling Order.

       The Court has inherent authority to manage its docket “so as to achieve the orderly

and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–31
     6:21-cv-00007-JWD Document 33 Filed in ED/OK on 05/19/21 Page 2 of 2




(1962); see also Fed. R. Civ. P. 1 (explaining that the Court should construe, administer,

and employ the Federal Rules of Civil Procedure “to secure the just, speedy, and

inexpensive determination of every action and proceeding”).

       The Court strikes Defendant’s Notice of Filing of the Administrative Record

Under Seal [Doc. No. 31] and Defendant’s Administrative Record Filed Under Seal

[Doc. No. 32] for failure to comply with this Court’s Scheduling Order [Doc. No. 30].

See also [Doc. No. 29] (minute sheet describing discussion with counsel about May 14,

2021, deadline and explicit guidance for extension requests).

       If Defendant intends to seek leave to file the administrative record out of time,

Defendant shall file a motion that sets forth specific facts establishing both “good cause”

and “excusable neglect” under Federal Rules of Civil Procedure 16(b)(4) and 6(b), as

interpreted by Supreme Court and Tenth Circuit authorities. See, e.g., sources cited in

[Doc. No. 29].

       The Court cautions the parties that additional failures to comply with the Court’s

Orders could result in sanctions. See Fed. R. Civ. P. 16(f).

       IT IS SO ORDERED this 19th day of May 2021.




                                             2
